United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Irving, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1273
Issued: July 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2015 appellant, through counsel, filed a timely appeal from a February 18,
2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from OWCP’s last merit decision of February 21, 2014 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s November 20, 2014 request for
reconsideration pursuant to 5 U.S.C. § 8128(a).
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board.3 By order dated March 10, 2015, the Board
granted counsel’s request to withdraw the appeal. The relevant facts are set forth below.
On September 24, 2013 appellant, then a 52-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained a lumbar disc injury and right knee internal
derangement when he stepped off a curb and felt immediate pain to his right knee and lower
back. He reported that he first became aware of his condition and realized it resulted from his
employment on January 17, 2012. Appellant’s supervisor noted on the claim form that
appellant’s employment had been terminated on January 17, 2012.
In a letter dated November 19, 2013, the employing establishment controverted
appellant’s claim alleging that the claim was fraudulent. It stated that he was trying to refile a
previous claim that had been denied with different dates. The employing establishment provided
a July 11, 2013 OWCP decision which denied appellant’s November 25, 2011 traumatic injury
claim.
On December 2, 2013 OWCP advised appellant that no evidence had been submitted to
establish his occupational disease claim. It requested that he provide a detailed description of the
employment factors he believed contributed to his condition and complete the attached
questionnaire. OWCP also requested medical evidence to establish that he sustained a diagnosed
condition causally related to his employment.
Appellant, through counsel, responded to OWCP’s development letter in a December 31,
2013 statement. He alleged that he still experienced right knee and lower back pain from an
earlier November 25, 2011 injury. Appellant explained that on January 17, 2012 he was put on a
new route when he slipped off a curb and felt a sharp pain in his right knee and back. He
believed that his November 25, 2011 injury was worsened by the January 17, 2012 injury.
Appellant also discussed his mail route and his duties as a letter carrier.
In a December 18, 2013 report, Dr. Mahe T. Nadeem, Board-certified in physical
medicine and rehabilitation, noted that on January 17, 2012 appellant claimed to be delivering
mail when he slipped while stepping off the curb. He related that appellant caught himself but
twisted his right knee and hyperextended his lower back, which aggravated a preexisting lumbar
and right knee work-related injury of November 25, 2011. Dr. Nadeem opined that the
January 17, 2012 event resulted in an aggravation of a preexisting lumbar and right knee injury.
He diagnosed lumbar disc injury, right knee internal derangement, right knee meniscal tear, and
bilateral lumbar radiculopathy.
OWCP denied appellant’s occupational disease claim in a decision dated
February 21, 2014. It accepted that he worked as a letter carrier for the employing establishment
but found that the medical evidence failed to establish a diagnosed condition as a result of his
employment. OWCP determined that the medical evidence submitted was incomplete and did
not provide a complete history of appellant’s claimed injury.

3

Docket No. 15-182 (issued March 10, 2015).

2

The record contains a memorandum of telephone call (Form CA-110) dated February 28,
2014 where OWCP indicated that it informed counsel that “the medical was not imaged in
conjunction with the correct documents.” It noted that the claims examiner would revisit the
decision and the medical evidence.
Another memorandum of telephone call (Form CA-110) dated March 18, 2014 noted that
OWCP had not yet reviewed the medical evidence in appellant’s case file. Appellant’s counsel
was advised that the claims examiner would call back after the medical evidence was reviewed.
According to a memorandum of telephone call (Form CA-110) dated May 22, 2014,
counsel wanted to speak with a manager about the status of appellant’s case. She stated that
there was medical evidence that was not considered before OWCP issued its decision.
In a memorandum of telephone call (Form CA-110) dated August 6, 2014, OWCP’s
claims examiner advised counsel that the entire case file, along with the medical evidence, was
reviewed and determined that the evidence did not support the injury. The claims examiner
explained that there was no bridging medical evidence of file. She noted that the only medical
submitted was Dr. Nadeem’s December 18, 2013 report and there was no prior medical evidence
surrounding the alleged date of injury.
On November 20, 2014 OWCP received appellant’s reconsideration request. Counsel
contended that appellant satisfied the fact of injury and causal relationship prongs of his claim.
She stated that appellant provided a thorough medical narrative report that established medical
fact of injury and causal relationship. Counsel reported that shortly after the January 17, 2012
injury, he was examined by Dr. Nadeem, who diagnosed right knee internal derangement and
lumbar disc injury and advised appellant to follow-up with his attending physician. She pointed
out that magnetic resonance imaging (MRI) scan reports of the lumbar spine revealed disc bulge
and minor facet sclerosis and that the right knee MRI scan showed a marginal tear within the
posterior horn of the lateral and medial menisci. Counsel contended that Dr. Nadeem provided
an accurate history of appellant’s injury, medical diagnosis, and opinion on causal relationship.
She pointed out that OWCP did not have Dr. Nadeem’s entire report before it rendered its
February 21, 2014 decision and requested that OWCP review the entire medical report before it
rendered its decision.
By decision dated February 18, 2015, OWCP denied appellant’s request for
reconsideration finding that his request did not meet any of the requirements for further merit
review pursuant to 5 U.S.C. § 8128(a). It determined that the evidence submitted was irrelevant
to the medical issue of appellant’s claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.4 OWCP’s regulations provide that OWCP may

4

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

3

review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his right through a request to the district Office.5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.6
A request for reconsideration must also be submitted within one year of the date of the
OWCP decision for which review is sought.7 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.8 If the request is timely but fails to
meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.9
ANALYSIS
The Board finds that OWCP erroneously denied further merit review of appellant’s case.
As previously noted, in order to require OWCP to open a case for merit review, appellant must
show that OWCP erroneously applied or interpreted a specific point of law; advance a new
relevant legal argument not previously considered by OWCP; or submit relevant and pertinent
new evidence not previously considered by OWCP.10 The Board finds that appellant has
advanced a new legal argument that warrants further merit review under 5 U.S.C. § 8128.
In support of his reconsideration request, counsel alleged that appellant sustained a back
and right knee condition as a result of his duties as a letter carrier. She discussed the history of
injury and contended that Dr. Nadeem’s December 18, 2013 report provided a medical diagnosis
and opinion on causal relationship. Counsel further noted that OWCP had not properly scanned
Dr. Nadeem’s complete medical report with appellant’s claim before OWCP issued its
February 21, 2014 denial decision and requested that OWCP review the entire case file before it
rendered a new decision. The Board finds that counsel’s contention that OWCP misfiled and
never considered all of Dr. Nadeem’s December 18, 2013 medical report before the February 21,
2014 decision was issued constituted a new, relevant legal argument. The case record contains a
February 28, 2014 telephone call memorandum which indicated that “the medical [evidence] was
5

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
6

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
7

20 C.F.R. § 10.607(a).

8

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b)(3); E.R., Docket No. 09-1655 (issued March 18, 2010).

10

Supra note 5.

4

not imaged in conjunction with the correct documents.” Furthermore, OWCP noted in its
February 21, 2014 decision that it received an “incomplete medical from Dr. Mahe T. Nadeem
dated December 31, 2013.” As appellant’s counsel has advanced a new, relevant legal argument
that is supported by the evidence of record, the Board finds that OWCP erroneously denied merit
review of appellant’s case in its February 19, 2015 decision.
The case will be remanded for OWCP to further consider the merits of appellant’s claim
under 5 U.S.C. § 8128.11
CONCLUSION
The Board finds that OWCP improperly denied appellant’s November 20, 2014 request
for reconsideration pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 18, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and remanded pursuant to this decision.
Issued: July 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

James A. Haynes, Alternate Judge, participated in the decision but was no longer a member of the Board
effective November 16, 2015.

5

